PER CURIAM.
Gerald Salley appeals the district court’s order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.2001). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal substantially on the reasoning of the district court.* See United States v. Salley, Nos. CR-95-488; Ca-01-2011-3-19 (June 8, 2001). We dispense with oral argument because the facts and legal contentions are *180adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 Although we have not determined when the one-year limitations period of § 2255 begins to run on claims raised under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the district court correctly recognized Apprendi may not be applied retroactively to claims raised initially on collateral review. See United States v. Sanders, 247 F.3d 139, 151 (4th Cir.2001).